UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	November 30, 2013 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 11/30/13 (Unaudited) CORPORATE BONDS AND NOTES (40.0%) (a) Principal amount Value Basic materials (3.1%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $36,000 $38,884 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 115,000 145,478 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 87,750 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 155,000 147,638 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 193,000 207,716 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 120,000 125,400 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 65,000 62,319 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 149,450 CPG Merger Sub LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 70,000 72,975 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 35,000 34,657 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 160,000 169,600 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 75,000 83,813 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 150,000 158,625 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 50,000 54,000 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 25,000 26,125 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 110,000 108,350 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 165,000 174,900 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 140,000 167,300 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 70,000 71,313 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 65,000 64,106 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 135,000 140,231 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 160,000 179,200 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 25,000 27,625 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 105,000 103,425 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 100,000 88,750 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 70,734 96,940 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $160,000 183,600 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 55,000 60,775 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 30,000 31,275 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 5,000 5,250 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 65,000 67,275 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 35,000 34,507 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 180,000 201,600 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 35,000 36,138 PQ Corp. 144A sr. notes 8 3/4s, 2018 80,000 87,200 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 85,000 95,625 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 85,000 89,463 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 75,000 81,375 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 65,000 63,213 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 60,000 65,550 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 100,000 108,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 20,000 21,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 25,000 27,125 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 10,000 9,925 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 135,000 153,563 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 30,000 31,650 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 85,000 85,106 USG Corp. sr. unsec. notes 9 3/4s, 2018 80,000 93,600 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 20,000 20,750 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 110,000 105,600 Capital goods (2.7%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 175,000 185,063 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 270,000 303,750 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 35,000 38,500 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 80,000 82,000 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 70,000 75,600 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 130,000 151,288 Beverage Packaging Holdings Luxembourg II SA company guaranty sr. sub. notes Ser. REGS, 9 1/2s, 2017 EUR 65,000 91,669 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) $125,000 132,500 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 65,000 64,675 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 50,000 56,875 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 145,000 158,413 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 15,000 16,106 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 100,000 92,750 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 55,000 57,063 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 110,000 81,950 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 105,000 106,313 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 85,000 92,013 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 185,000 237,119 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 110,000 111,100 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 180,000 171,000 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 160,000 167,200 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 100,000 106,000 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 207,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 60,000 61,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 128,400 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 205,000 215,763 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 50,000 53,750 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 100,000 109,500 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,563 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 155,000 160,038 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 145,000 155,150 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 55,000 56,788 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 25,000 26,875 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 140,000 150,500 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 90,000 87,075 WESCO Distribution, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 25,000 25,125 Communication services (5.1%) Adelphia Communications Corp. escrow bonds zero %, 2014 20,000 150 Adelphia Communications Corp. escrow bonds zero %, 2014 235,000 1,763 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 140,000 162,050 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 39,025 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 40,000 44,800 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 145,000 151,525 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 115,000 108,963 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 70,000 76,125 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 35,000 36,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 125,000 117,188 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 115,000 121,469 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 90,000 92,025 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 25,438 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 20,000 21,600 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 45,000 48,731 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 175,000 172,813 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 65,000 70,200 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 35,000 35,875 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 200,000 209,000 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 165,000 171,806 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 120,000 138,900 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 185,000 199,338 Equinix, Inc. sr. unsec. notes 7s, 2021 60,000 65,700 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 30,000 35,250 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 15,000 17,175 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 125,000 144,375 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 31,088 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 130,000 139,425 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 145,000 159,863 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 50,000 51,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 104,381 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 215,000 226,825 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 375,000 392,813 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 89,400 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 85,000 95,200 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 21,900 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 100,000 106,000 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 40,000 40,600 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 85,000 90,525 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 145,000 149,350 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 65,000 67,600 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 130,000 93,600 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 160,000 178,800 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 80,000 77,600 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 75,854 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 $90,000 94,692 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 115,000 125,395 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 69,342 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 36,000 38,880 SBA Telecommunications, Inc. notes 5 3/4s, 2020 35,000 36,488 Sprint Capital Corp. company guaranty 6 7/8s, 2028 260,000 247,000 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 115,000 133,400 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 60,000 64,650 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 225,000 271,969 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 220,000 240,900 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 265,000 286,863 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 20,000 20,700 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 45,000 47,250 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 30,000 30,600 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 45,000 46,913 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 (Canada) CAD 75,000 76,448 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $195,000 191,100 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 90,000 97,988 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 65,000 70,281 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 275,000 305,938 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 80,000 84,000 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) (PIK) 153,063 158,038 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 74,588 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 170,000 181,475 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 55,000 52,525 Consumer cyclicals (8.6%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,650 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 130,000 148,525 American Media, Inc. 144A notes 13 1/2s, 2018 18,955 20,377 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 46,000 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 35,000 37,625 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 90,000 96,750 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 60,000 66,600 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 50,000 49,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 60,000 60,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 20,000 20,050 Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 60,000 65,100 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 130,000 135,525 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 85,000 84,281 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 108,000 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 48,375 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 50,000 53,375 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 45,000 48,488 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 150,000 168,188 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 (PIK) 15,000 15,450 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 220,000 213,950 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 8 1/2s, 2020 90,000 86,625 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 145,000 147,538 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 80,000 83,800 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 21,800 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 60,000 58,800 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 36,350 36,577 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 85,000 85,638 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 65,000 75,075 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 125,000 144,375 Chinos Intermediate Holdings A, Inc. 144A sr. unsec. notes 7 3/4s, 2019 (PIK) 50,000 50,500 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 200,000 227,500 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 30,000 28,913 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 15,000 14,063 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 65,550 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 120,000 121,200 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 255,000 260,100 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 295,000 310,488 Clear Channel Worldwide Holdings, Inc. sr. unsec. notes 6 1/2s, 2022 225,000 232,313 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 145,000 139,563 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 95,000 99,988 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 130,000 138,775 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 110,000 125,125 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 72,000 76,680 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 165,000 176,550 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 30,000 29,250 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 60,000 61,200 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 15,000 15,431 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 145,000 145,546 General Motors Co. 144A sr. unsec. notes 6 1/4s, 2043 30,000 30,450 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 45,000 42,863 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 70,000 71,575 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 110,000 109,725 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 40,000 40,800 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 75,000 78,938 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 60,000 63,150 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 155,000 150,285 Griffey Intermediate, Inc. / Griffey Finance Sub LLC 144A sr. notes 7s, 2020 $115,000 89,700 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 85,000 92,863 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 37,000 38,573 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 110,000 113,575 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 150,000 153,375 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 95,000 104,263 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 65,000 63,050 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 75,000 79,875 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 96,300 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 125,000 142,188 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 45,000 47,025 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 70,000 73,850 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 130,000 143,000 L Brands, Inc. sr. notes 5 5/8s, 2022 50,000 51,250 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 75,000 77,344 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 220,000 229,350 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 40,000 37,100 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 41,050 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 210,000 226,800 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 130,000 142,513 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 90,000 88,200 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 185,000 209,975 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 100,000 110,500 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 75,000 80,625 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 70,000 82,425 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 65,000 72,475 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 25,000 26,313 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 (PIK) 90,000 93,150 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 147,000 150,676 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 292,907 325,127 Navistar International Corp. sr. notes 8 1/4s, 2021 189,000 193,725 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 140,000 145,250 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 110,000 113,300 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 60,000 61,650 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 140,000 138,250 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 155,000 163,913 Nielsen Co. Luxembourg SARL (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 110,000 113,300 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 50,000 48,625 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 140,000 154,350 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 35,000 38,675 Owens Corning company guaranty sr. unsec. notes 9s, 2019 38,000 47,168 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 70,000 68,775 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 95,000 95,950 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 65,000 69,875 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 60,000 61,500 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 140,000 161,700 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 75,000 77,250 Quiksilver, Inc./QS Wholesale, Inc. company guaranty sr. unsec. notes 10s, 2020 10,000 11,100 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 10,000 10,750 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 35,000 38,238 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 27,938 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 45,000 42,525 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 90,000 88,425 Rent-A-Center, Inc./TX company guaranty sr. unsec. notes 4 3/4s, 2021 75,000 70,313 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 79,000 86,110 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 135,000 136,013 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 200,000 223,750 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 100,000 110,500 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 70,000 68,950 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 45,000 45,619 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 80,000 82,200 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 290,000 297,975 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 180,000 176,400 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 5,000 5,300 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 10,000 10,638 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 95,000 101,888 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 45,000 46,125 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 50,000 47,375 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 21,000 22,995 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 45,000 43,425 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 119,000 130,305 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 65,000 69,875 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 120,000 121,500 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 217,529 229,493 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 30,900 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 165,000 182,738 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 115,000 127,938 Consumer staples (2.5%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 135,000 124,200 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 50,000 51,500 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 50,000 53,625 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 35,000 40,950 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 45,000 43,763 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 60,000 57,150 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 75,000 83,531 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 30,000 34,200 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 120,000 131,100 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 30,000 30,375 Claire's Stores, Inc. 144A sr. notes 9s, 2019 140,000 156,625 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 95,000 89,300 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 145,000 165,119 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 50,000 53,438 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 30,000 28,275 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 25,000 24,438 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 130,000 143,326 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 95,000 106,400 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 235,000 260,850 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 105,000 114,581 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 270,000 259,875 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 45,000 48,656 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 60,000 62,400 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 50,000 51,875 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 40,000 43,200 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 35,000 36,313 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 135,000 141,075 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 65,000 69,225 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 150,000 163,500 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 148,000 157,990 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 50,000 53,000 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 10,000 10,600 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 135,000 143,100 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 140,000 138,775 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 40,000 45,000 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 225,000 259,594 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 35,000 39,200 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 39,813 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 90,000 95,175 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 25,000 25,625 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 15,000 15,638 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 30,000 33,600 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 30,000 30,750 Energy (5.7%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 45,000 48,150 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 37,538 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 265,000 259,038 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 95,000 81,225 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 90,900 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 196,000 205,800 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 60,000 64,500 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 90,000 96,188 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 80,000 81,000 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 225,000 244,406 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 85,000 96,900 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 125,000 137,188 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 85,000 92,650 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 30,000 31,050 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 120,175 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 129,600 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 65,000 66,056 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 50,875 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 74,550 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 205,000 222,938 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 130,000 137,475 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 205,000 211,150 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 45,000 44,550 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 242,650 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 95,000 104,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 69,225 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 165,000 160,875 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 80,000 79,000 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 115,000 119,888 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 215,000 225,750 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 105,000 112,350 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 40,000 42,400 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 265,000 268,975 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 10,650 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 40,000 41,900 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 45,000 49,613 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 90,000 95,850 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 135,000 138,038 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 175,000 193,813 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 25,000 25,000 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 178,400 Linn Energy LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 115,000 115,863 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7s, 2019 120,000 119,400 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) (NON) 45,000 26,100 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 75,000 78,000 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 55,000 55,550 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 120,000 90,000 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 95,000 99,038 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 93,600 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 115,000 120,463 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 65,000 70,200 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 95,000 102,125 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 220,000 239,248 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 90,000 92,700 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 90,000 101,475 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 85,000 90,313 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 190,000 189,050 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 175,000 191,204 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 50,000 54,250 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 45,000 44,213 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 135,000 145,125 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 60,000 60,225 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 185,000 209,050 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 45,000 46,575 Samson Investment Co. 144A sr. unsec. notes 10 1/2s, 2020 245,000 264,906 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 30,000 31,425 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 40,000 42,904 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 100,000 107,500 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 55,000 58,300 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 50,000 53,500 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 21,400 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 30,000 30,300 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 25,000 26,563 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 95,000 99,513 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 65,000 67,438 Whiting Petroleum Corp. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 165,000 170,363 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 71,000 84,008 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 65,000 65,325 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 145,000 155,150 Financials (4.5%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 115,000 119,888 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 50,000 51,688 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 40,000 43,900 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 50,000 51,875 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 90,000 100,688 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 70,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 72,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 76,213 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 77,350 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 100,000 120,050 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 105,000 99,488 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 135,000 143,775 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 20,000 19,225 CIT Group, Inc. company guaranty sr. notes 5s, 2023 65,000 63,538 CIT Group, Inc. sr. unsec. notes 5s, 2022 100,000 99,000 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 80,000 85,400 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 75,000 80,813 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 152,550 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 185,000 199,338 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 40,000 54,024 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $125,000 115,625 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 65,000 69,550 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 110,000 95,700 Dresdner Funding Trust I 144A bonds 8.151s, 2031 240,000 247,200 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 175,000 187,250 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 75,000 74,719 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 135,000 152,762 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 60,000 58,630 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 130,000 134,388 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 125,000 130,469 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 75,000 76,969 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 80,000 87,800 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 60,000 61,650 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 40,000 38,900 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 70,000 76,650 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 85,000 99,025 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 30,000 31,200 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 75,000 80,250 Lloyds Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 100,000 257,161 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) $50,000 53,625 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 125,000 129,375 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 85,000 88,188 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 50,000 56,250 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 103,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 85,000 80,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 40,000 40,500 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 75,000 76,875 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 50,000 52,500 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 85,000 83,513 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 160,000 158,800 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 120,000 122,700 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 75,000 80,625 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 115,000 115,575 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 120,000 122,400 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 60,000 66,150 Residential Capital, LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 102,787 111,010 Royal Bank of Scotland Group PLC jr. sub. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 100,000 95,750 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 265,000 274,938 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 290,000 337,850 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 295,000 318,600 Springleaf Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 30,000 32,100 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 85,000 83,725 Stearns Holdings, Inc. 144A bank guaranty sr. unsec. FRN notes 9 3/8s, 2020 135,000 139,388 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 50,000 53,250 Health care (3.4%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 60,000 61,950 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 135,000 140,400 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 95,000 102,125 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. 144A company guaranty sr. unsec. notes 6s, 2021 105,000 107,625 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 85,000 88,400 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 130,000 137,800 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 130,000 139,425 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 100,000 151,957 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) $95,000 96,663 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 185,000 192,400 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 40,000 43,500 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 100,000 108,375 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 95,000 102,600 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 215,000 229,781 HCA, Inc. sr. notes 6 1/2s, 2020 430,000 474,553 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 33,375 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 190,000 203,775 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 (PIK) 50,000 51,500 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 100,000 105,750 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 50,000 52,625 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 50,000 52,813 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 80,000 89,800 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 180,000 206,550 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 65,000 72,150 LifePoint Hospitals, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2021 30,000 30,113 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 (PIK) 60,000 62,400 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 95,000 104,975 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 70,000 76,125 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 157,500 Service Corp. International/US sr. notes 7s, 2019 50,000 53,500 Service Corp. International/US sr. notes 7s, 2017 65,000 72,963 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 45,000 45,450 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 85,000 90,100 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 82,666 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 85,000 89,250 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 55,000 52,525 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 225,000 246,375 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 95,000 89,300 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 60,000 62,700 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 80,000 89,600 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 20,000 21,450 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 45,000 48,263 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 158,250 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 120,000 128,250 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 125,000 137,656 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 160,000 164,400 Technology (1.9%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 75,000 77,906 Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 25,000 21,625 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 65,000 58,825 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 235,000 228,538 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 100,000 108,750 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 285,000 334,163 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 225,000 238,781 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 80,000 85,600 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 80,000 88,000 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 180,000 186,750 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 84,000 95,340 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 120,000 121,200 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 60,000 67,650 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 55,000 63,525 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 49,950 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 105,000 107,100 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 14,000 15,120 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 356,000 334,640 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 198,750 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 70,000 73,063 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 95,000 103,313 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 120,000 131,100 Transportation (0.5%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 200,000 212,250 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 167,000 181,613 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 100,000 107,500 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 125,000 139,219 United Continental Holdings, Inc. company guaranty sr. unsec. notes 6s, 2020 70,000 69,738 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 90,000 89,775 Utilities and power (2.0%) AES Corp. (VA) sr. unsec. notes 8s, 2020 55,000 64,350 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 85,000 99,663 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 145,000 163,850 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 45,000 42,525 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 138,000 151,110 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 30,000 30,825 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 25,000 24,750 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 95,000 103,060 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 155,000 167,400 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 175,000 219 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 102,042 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 51,295 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 172,000 182,750 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 125,000 145,000 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 293,000 310,580 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 107,000 121,980 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 75,000 80,813 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 35,000 39,375 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 155,000 177,863 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 67,788 71,516 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 105,000 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 125,000 140,313 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 28,813 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 60,000 60,000 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 325,000 362,375 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 75,000 73,688 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 95,000 86,925 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 15,000 18,135 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 60,000 43,950 Total corporate bonds and notes (cost $57,021,625) CONVERTIBLE BONDS AND NOTES (33.7%) (a) Principal amount Value Basic materials (0.9%) Cemex SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) $725,000 $835,109 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 485,000 507,128 Capital goods (1.9%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 535,000 624,947 General Cable Corp. cv. unsec. sub. notes stepped-coupon 5s (2 1/4s, 11/15/19) 2029 (STP) 595,000 633,303 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 655,000 677,516 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 685,000 888,359 Communication services (0.9%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 199,000 227,606 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 690,000 1,118,663 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) (NON) 1,160,000 5,800 Consumer cyclicals (7.8%) Callaway Golf Co. cv. sr. unsec. bonds 3 3/4s, 2019 453,000 547,281 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 397,000 524,784 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 776,000 1,569,945 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 412,000 454,766 Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 (R) 295,000 425,722 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 309,000 525,686 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 1,635,000 870,638 Liberty Interactive, LLC 144A cv. sr. unsec. notes 1s, 2043 405,000 417,656 Liberty Interactive, LLC 144A cv. sr. unsec. unsub. notes 3/4s, 2043 833,000 1,041,292 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 1,350,000 1,634,344 Priceline.com, Inc. cv. sr. unsec. unsub. notes 1s, 2018 320,000 449,200 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 480,000 690,000 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 710,000 888,831 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 195,000 515,897 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 527,000 1,106,041 Consumer staples (1.3%) Hertz Global Holdings, Inc. cv. sr. unsec. notes 5 1/4s, 2014 64,000 188,200 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 345,000 823,688 Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 740,000 871,824 Energy (3.7%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 2,230,000 2,090,625 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 375,000 376,172 Energy XXI Bermuda, Ltd. 144A cv. sr. unsec. notes 3s, 2018 316,000 311,671 Goodrich Petroleum Corp. cv. company guaranty sr. unsub. notes 5s, 2032 714,000 745,238 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 492,000 594,705 SEACOR Holdings, Inc. 144A cv. sr. unsec. notes 3s, 2028 621,000 624,105 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 500,000 9,375 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 615,000 727,238 Financials (4.7%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 935,000 1,015,317 Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 (R) 626,000 638,520 DFC Global Corp. cv. sr. unsec. unsub. notes 3 1/4s, 2017 175,000 155,785 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 816,000 915,960 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 453,000 657,983 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 330,000 426,731 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 (R) 436,000 420,740 PHH Corp. cv. sr. unsec. notes 4s, 2014 760,000 816,050 Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 430,000 615,169 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 (R) 386,000 426,289 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 835,000 865,791 Health care (4.1%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 694,000 749,520 Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 430,000 473,000 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 355,000 438,647 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2014 (China) (In default) (F) (NON) 763,000 61,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 445,000 31,150 Cubist Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 1 1/8s, 2018 270,000 305,100 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 150,000 493,095 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 1,114,000 1,235,203 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 3/1/18) 2042 (STP) 1,075,000 1,097,844 Medidata Solutions, Inc. 144A cv. sr. unsec. notes 1s, 2018 370,000 467,588 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 490,000 806,663 Technology (8.4%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 794,000 829,730 Blucora, Inc. 144A cv. sr. unsec. unsub. notes 4 1/4s, 2019 425,000 629,531 Ciena, Inc. cv. sr. unsec. notes 4s, 2020 (acquired 8/23/13, cost $666,730) (RES) 488,000 689,300 Micron Technology, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2033 1,875,000 3,725,391 Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 260,000 415,838 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 727,000 767,894 Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 1,485,000 1,783,856 Salesforce.com, Inc. 144A cv. sr. unsec. unsub. notes 1/4s, 2018 385,000 407,378 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 640,000 916,400 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 1,490,000 1,456,475 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 745,000 632,784 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 255,000 397,322 Total convertible bonds and notes (cost $45,179,500) CONVERTIBLE PREFERRED STOCKS (20.8%) (a) Shares Value Basic materials (1.6%) ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 39,735 $1,008,872 Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. (F) 65,720 657 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 26,055 1,428,140 Capital goods (1.4%) United Technologies Corp. $3.75 cv. pfd. 31,820 2,079,755 Communication services (1.8%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 28,570 1,332,505 Crown Castle International Corp. Ser. A, $2.25 cv. pfd. (NON) 10,509 1,054,683 Iridium Communications, Inc. 144A $7.00 cv. pfd. 4,095 372,133 Consumer cyclicals (1.4%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 45,325 1,051,540 Stanley Black & Decker, Inc. $6.25 cv. pfd. (NON) 4,436 452,472 Stanley Black & Decker, Inc. $4.75 cv. pfd. 4,483 558,414 Consumer staples (0.5%) Post Holdings, Inc. 144A $3.75 cv. pfd. 5,894 713,940 Energy (2.0%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 1,848 2,118,270 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 1,058 929,379 Financials (7.4%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 28,010 703,751 AMG Capital Trust II $2.575 cv. pfd. 27,810 1,689,458 Bank of America Corp. Ser. L, 7.25% cv. pfd. 2,653 2,851,975 EPR Properties Ser. C, $1.44 cv. pfd. 44,170 921,360 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 14,532 783,365 Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) (NON) 12,555 632,395 MetLife, Inc. $3.75 cv. pfd. 29,905 917,186 OFG Bancorp Ser. C, 8.75% cv. pfd. (Puerto Rico) 620 1,029,200 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,290 1,450,444 Technology (0.6%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 507 512,070 Unisys Corp. Ser. A, 6.25% cv. pfd. 4,588 340,659 Transportation (1.9%) Continental Financial Trust II $3.00 cv. pfd. 18,090 864,928 Genesee & Wyoming, Inc. $5.00 cv. pfd. 5,938 774,315 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 62,565 1,188,460 Utilities and power (2.2%) AES Trust III $3.375 cv. pfd. 18,460 929,347 Dominion Resources, Inc. Ser. A, $3.063 cv. pfd. 14,127 774,725 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 60,298 NextEra Energy, Inc. $2.799 cv. pfd. 11,775 671,175 PPL Corp. $4.375 cv. pfd. 15,170 802,948 Total convertible preferred stocks (cost $27,258,862) UNITS (0.9%) (a) Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 1,540,000 $1,293,600 Total Units (cost $1,273,236) COMMON STOCKS (0.7%) (a) Shares Value American Axle & Manufacturing Holdings, Inc. (NON) 3,645 $72,900 Calpine Corp. (NON) 4,660 88,121 CIT Group, Inc. 936 47,249 DISH Network Corp. Class A 1,525 82,594 Elizabeth Arden, Inc. (NON) 1,945 76,886 General Motors Co. (NON) 2,545 98,568 Gulfport Energy Corp. (NON) 1,122 65,558 Halcon Resources Corp. (NON) 3,648 14,628 Harry & David Holdings, Inc. (NON) 105 13,020 Huntsman Corp. 3,375 77,389 Jarden Corp. (NON) 1,460 82,110 Kodiak Oil & Gas Corp. (NON) 11,230 127,348 LyondellBasell Industries NV Class A 855 65,989 Trump Entertainment Resorts, Inc. (NON) 152 304 Vantage Drilling Co. (NON) 36,191 67,677 Total common stocks (cost $952,199) PREFERRED STOCKS (0.3%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 146 $140,301 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 6,800 182,512 M/I Homes, Inc. $2.438 pfd. 2,305 59,354 Total preferred stocks (cost $343,484) SENIOR LOANS (—%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 $50,000 $47,438 Total senior loans (cost $45,027) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $1.70 168,777 $1 Total warrants (cost $33,755) $1 SHORT-TERM INVESTMENTS (2.9%) (a) Shares Value Putnam Short Term Investment Fund 0.08% (AFF) 4,310,777 $4,310,777 Total short-term investments (cost $4,310,777) TOTAL INVESTMENTS Total investments (cost $136,418,465) (b) FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $1,326,600) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 1/16/14 $32,903 $33,827 $924 Barclays Bank PLC British Pound Sell 12/18/13 244,438 232,290 (12,148) Credit Suisse International Euro Sell 12/18/13 81,392 78,914 (2,478) Deutsche Bank AG Euro Sell 12/18/13 10,055 4,148 (5,907) JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/16/14 38,544 39,658 1,114 State Street Bank and Trust Co. Canadian Dollar Sell 1/16/14 145,713 149,902 4,189 Euro Buy 12/18/13 208,439 208,236 203 WestPac Banking Corp. Canadian Dollar Sell 1/16/14 69,660 71,663 2,003 Euro Sell 12/18/13 523,950 507,962 (15,988) Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $149,313,350. (b) The aggregate identified cost on a tax basis is $136,246,393, resulting in gross unrealized appreciation and depreciation of $15,624,250 and $3,802,690, respectively, or net unrealized appreciation of $11,821,560. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $689,300, or 0.5% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $2,095,391 $9,269,123 $7,053,737 $394 $4,310,777 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $484,113 to cover certain derivatives contracts and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $34,518 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $143,378 $— $— Capital goods 72,900 — — Communication services 82,594 — — Consumer cyclicals 180,678 304 — Consumer staples 76,886 13,020 — Energy 275,211 — — Financials 47,249 — — Utilities and power 88,121 — — Total common stocks — Convertible bonds and notes — 50,216,249 92,190 Convertible preferred stocks 3,819,022 27,179,140 657 Corporate bonds and notes — 59,746,371 — Preferred stocks 182,512 199,655 — Senior loans — 47,438 — Units — 1,293,600 — Warrants — 1 — Short-term investments 4,310,777 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(28,088) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $8,433 $36,521 Equity contracts 1 — Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $1,600,000 Warrants (number of warrants) 168,777 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2014
